 

Exhibit 10.11

AGREEMENT FOR THE PURCHASE AND SALE OF PROPERTY

THIS AGREEMENT FOR THE PURCHASE AND SALE OF PROPERTY (the “Agreement”), is made
and entered into as of the 12th day of October, 2010 (the “Effective Date”), by
and between HP HAMILTON WOODS I, L.L.C., an Illinois limited liability company
(hereinafter referred to as “Seller”) and WELLS REAL ESTATE ADVISORY SERVICES
III, LLC, a Georgia limited liability company (hereinafter referred to as
“Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller desires to sell and Purchaser desires to purchase the Property
(as hereinafter defined) subject to the terms and conditions hereinafter set
forth.

NOW, THEREFORE, for and in consideration of the premises, the mutual agreements
contained herein, the sum of Ten and No/100 Dollars ($10.00) in hand paid by
Purchaser to Seller at and before the sealing and delivery of these presents and
for other good and valuable consideration, the receipt, adequacy, and
sufficiency of which are hereby expressly acknowledged by the parties hereto,
the parties hereto do hereby covenant and agree as follows:

1.      Purchase and Sale of Property.    Subject to and in accordance with the
terms and provisions of this Agreement, Seller hereby agrees to sell to
Purchaser and Purchaser hereby agrees to purchase from Seller, the Property,
which term “Property” shall mean and include the following:

(a)      all that tract or parcel of land located in the City of Bloomingdale,
DuPage County, Illinois containing approximately 7.01 acres, and being more
particularly described on Exhibit “A” attached hereto (hereinafter referred to
as the “Land”); and

(b)      all rights, privileges, and easements appurtenant to the Land,
including all water rights, mineral rights, development rights, air rights,
reversions, or other appurtenances to said Land, and all right, title, and
interest of Seller, if any, in and to any land lying in the bed of any street,
road, alley, or right-of-way, open or proposed, adjacent to or abutting the
Land; and

(c)      all buildings, structures, and improvements situated on the Land,
including, without limitation, that certain three story office building
containing approximately 71,053 square feet of leasable floor area, all parking
areas and other amenities located on the Land, and all of Seller’s right, title
and interest in all apparatus, elevators, built-in appliances, equipment, pumps,
machinery, plumbing, heating, air conditioning, and electrical and other
fixtures located on the Land (all of which are together hereinafter referred to
as the “Improvements”); and

(d)      all tangible personal property now owned or hereafter acquired by
Seller and located on or to be located on or in, or used in connection with, the
Land and Improvements, including, without limitation, the items set forth and
described on



--------------------------------------------------------------------------------

Exhibit “B” attached hereto, and all other equipment, supplies, tools,
furniture, furnishings, office equipment, fittings, appliances, shades,
wall-to-wall carpet, draperies, screens and screening, art, awnings, plants,
shrubbery, landscaping, lawn care and building maintenance equipment, vending
machines and other furnishings or items of personal property owned by Seller and
used or to be used in connection with the operation of the Land and Improvements
(all of which are together hereinafter referred to as the “Personal Property”);
and

(e)      all of Seller’s right, title, and interest, as landlord or lessor, in
and to each of the Leases (as hereinafter defined) and any and all guaranties of
the Leases; and

(f)      to the extent assignable or transferable, all of Seller’s right, title,
and interest in and to the plans and specifications with respect to the
Improvements and any guarantees, trademarks, rights of copyright, or warranties
related to the ownership of or use and operation of the Land, Personal Property,
or Improvements, all governmental licenses and permits associated with the Land,
Personal Property, and Improvements.

2.      Earnest Money.

(a)      Within three (3) business days after the Effective Date of this
Agreement, Purchaser shall deliver to Stewart Title Guaranty (“Escrow Agent”) as
initial earnest money (the “Initial Earnest Money”), the amount of One Hundred
Fourteen Thousand Five Hundred Dollars ($114,500), which Initial Earnest Money
shall be held and disbursed by Escrow Agent in accordance with the terms of a
written Escrow Agreement, a copy of which is attached hereto as Exhibit “C”. At
the Closing (as hereinafter defined), the Initial Earnest Money shall be applied
as partial payment of the Purchase Price due and payable at Closing pursuant to
Paragraph 3 below.

(b)      Unless this Agreement is terminated by Purchaser pursuant to Paragraph
5 hereof, Purchaser shall deliver a check to Escrow Agent in the amount of One
Hundred Fourteen Thousand Five Hundred Dollars ($114,500) (said amount being
herein referred to as the “Additional Earnest Money”) within one (1) business
day after the expiration of the Inspection Period. If Purchaser fails to pay
such Additional Earnest Money on or before the date which is one (1) business
days after the expiration of the Inspection Period, Purchaser shall be deemed to
have terminated this Agreement under Paragraph 5 hereof and Escrow Agent shall
promptly disburse the Earnest Money in accordance with Paragraph 5 hereof and
this Agreement shall automatically terminate, and except as expressly provided
to the contrary in this Agreement, no party hereto shall have any other or
further rights or obligations under this Agreement.

(c)      For the purposes of this Agreement the term “Earnest Money” shall mean
whatever sums have been delivered to Escrow Agent as earnest money hereunder,
including without limitation the Initial Earnest Money and the Additional
Earnest Money, if any. The Earnest Money shall be applied to the Purchase Price
at the Closing, and shall otherwise be held, refunded, or disbursed in
accordance with the terms of this Agreement. All interest and other income from
time to time earned on the Earnest Money shall belong to Purchaser

 

2



--------------------------------------------------------------------------------

and shall be disbursed to Purchaser at any time or from time to time as
Purchaser shall direct Escrow Agent, all as provided in the Escrow Agreement. In
no event shall any such interest or other income be deemed a part of the Earnest
Money.

3.      Purchase Price.    Subject to adjustment and credits as otherwise
specified in this Agreement, the purchase price (the “Purchase Price”) to be
paid by Purchaser to Seller for the Property shall be Eleven Million Four
Hundred Fifty Thousand Dollars ($11,450,000). The Purchase Price shall be paid
by Purchaser to Seller at the Closing (as hereinafter defined) by wire transfer
of immediately available federal funds, less the amount of Earnest Money and
subject to prorations, adjustments, and credits as otherwise specified in this
Agreement.

4.      Purchaser’s Inspection and Review Rights.

(a)      Commencing on the Effective Date of this Agreement and subject to the
rights of the Tenants (as hereinafter defined), Purchaser and its agents,
engineers, or representatives, with Seller’s full cooperation, shall have the
privilege of going upon the Property as needed to inspect, examine, test, and
survey the Property. Purchaser must provide Seller with at least twenty-four
(24) hours’ prior notice (which notice may be made by telephone, facsimile or
e-mail) of Purchaser’s desire to enter onto the Property to conduct any such
surveys, assessments, studies, tests, inspections or examinations, and all such
surveys, assessments, studies, tests, inspections and examinations shall be
conducted in the presence of Seller or its representative(s) and at reasonable
times. Without limiting the foregoing, prior to any entry to perform physically
intrusive testing, Purchaser shall give Seller two (2) business days’ prior
notice thereof (which notice may be made by telephone, facsimile or e-mail),
including the identity of the company or persons who will perform such testing
and the proposed scope of the testing. Seller shall approve or disapprove the
scope and methodology of such proposed testing within such two (2) business day
period after receipt of such notice, such approval not to be unreasonably
withheld; Seller’s failure to notify Purchaser of its disapproval shall be
deemed to be Seller’s disapproval thereof. In addition, Purchaser’s right to
conduct the surveys, assessments, studies, tests, inspections and examinations
described above shall be subject to the condition that Purchaser shall first
have provided Seller with a certificate of insurance evidencing Purchaser’s (or
its contractor’s, agent’s or representative’s) procurement of the commercial
general liability insurance coverages described below. Purchaser and its
employees, agents and representatives shall not contact any Tenant without first
obtaining Seller’s prior consent (which consent may be by telephone, facsimile
or e-mail).

(b)      Purchaser shall maintain or shall cause to be maintained at all times
during its entry upon the Property, commercial general liability insurance with
limits of not less than One Million and No/100 Dollars ($1,000,000.00) per
occurrence combined single limit. Such policy of insurance shall name Seller as
an additional insured, and such policy shall be primary with respect to the
activities of Purchaser and its agents, engineers or representatives at the
Property, whether or not Seller holds other policies of insurance. A certificate
issued by the insurance carrier of such policy shall be delivered to Seller
prior to entry upon the Property by Purchaser or its agents, engineers or
representatives.

 

3



--------------------------------------------------------------------------------

 

(c)      Purchaser hereby agrees to hold Seller harmless from any liens, claims,
liabilities, and damages incurred through the exercise of such privilege (but
excluding any liability arising out of the existing environmental condition of
the Property or the presence of toxic or hazardous substances thereon and
excluding any claims arising out of a release of existing or in-place hazardous
or toxic substances on or under the Property), and Purchaser further agrees to
repair any damage to the Property caused by the exercise of such privilege
(excluding any damage arising out of a release of existing or in-place hazardous
or toxic substances on or under the Property). Purchaser’s obligations as set
forth in the preceding sentences shall survive any termination of this
Agreement.

(d)      Within three (3) business days after the Effective Date, Seller shall
deliver to Purchaser a copy of all tenant files, tenant credit information,
leasing commission agreements, current service and maintenance agreements,
maintenance records for HVAC and other equipment and the roof(s) on the
Improvements, operating statements for calendar years 2007, 2008, 2009 and year
to date 2010, and the most current environmental report in Seller’s possession.
Purchaser hereby acknowledges and agrees that Purchaser shall have no right to
receive or review any financial or other information regarding Seller or its
owners or any internal appraisals, analyses, summaries, reports or other
documents generated internally by Seller or its owners. Seller further agrees to
in good faith assist and cooperate with Purchaser in coming to a thorough
understanding of the books, records, and files relating to the Property. Seller
further agrees to provide to Purchaser prior to the date which is three
(3) business days after the Effective Date of this Agreement, to the extent the
same are in the possession of or under the control of Seller, as-built plans and
specifications, the most current boundary and “as-built” surveys of the Land and
Improvements and any title insurance policies, certificates of occupancy,
building permits, zoning letters and instruments reflecting the approval of any
association governing the Property or relating thereto. At no cost to Seller,
Seller shall use commercially reasonable efforts to cause the authors of
environmental reports to issue reliance letters addressed to Purchaser and
Purchaser’s lender, if any, in form and substance reasonably acceptable to
Purchaser.

(e)      Seller acknowledges that Purchaser may be required by the Securities
and Exchange Commission to file audited financial statements for one (1) to
three (3) years with regard to the Property. At no cost or liability to Seller,
Seller shall (i) cooperate with Purchaser, its counsel, accountants, agents, and
representatives, provide them with access to Seller’s books and records with
respect to the ownership, management, maintenance, and operation of the Property
for the applicable period, and permit them to copy the same, and (ii) execute a
form of “rep” letter in form and substance reasonably satisfactory to Seller.
Purchaser will pay the costs associated with any such audit, including Seller’s
internal accounting charges.

5.      Special Condition to Closing.    Purchaser shall have until 5:00 p.m.
central time on October 22, 2010 (the “Inspection Period”) to make
investigations, examinations, inspections, market studies, feasibility studies,
lease reviews, and tests relating to the Property and the operation thereof in
order to determine, in Purchaser’s sole opinion and discretion, the suitability
of the

 

4



--------------------------------------------------------------------------------

Property for acquisition by Purchaser. Purchaser shall have the right to
terminate this Agreement at any time prior to the expiration of the Inspection
Period by giving written notice to Seller of such election to terminate. In the
event Purchaser so elects to terminate this Agreement, Seller shall be entitled
to retain the sum of Twenty-Five Dollars ($25.00) of the Earnest Money, and the
balance of the Earnest Money shall be refunded to Purchaser, whereupon, except
as expressly provided to the contrary in this Agreement, no party hereto shall
have any other or further rights or obligations under this Agreement. Seller
acknowledges that the sum of $25.00 is good and adequate consideration for the
termination rights granted to Purchaser hereunder.

6.      General Conditions Precedent to Purchaser’s Obligations Regarding the
Closing.    In addition to the conditions to Purchaser’s obligations set forth
in Paragraph 5 above, the obligations and liabilities of Purchaser hereunder
shall in all respects be conditioned upon the satisfaction of each of the
following conditions prior to or simultaneously with the Closing, any of which
may be waived by written notice from Purchaser to Seller:

(a)      Seller has complied with and otherwise performed each of the covenants
and obligations of Seller set forth in this Agreement.

(b)      All representations and warranties of Seller as set forth in this
Agreement shall be in all respects true and correct when made and as of the date
of Closing as though such representations and warranties were made on and as of
the date of Closing (and as if made without limitation or qualification as to
Seller’s knowledge).

(c)      The Title Insurer is prepared to issue to Purchaser upon the Closing a
fee simple owner’s title insurance policy on the Land and Improvements which
shall include only the Permitted Exceptions.

(d)      Purchaser shall have received the Tenant Estoppel Certificate referred
to in Paragraph 10 hereof, duly executed by the Bridgestone Retail Operations,
LLC (“BFS”).

(e)      No Tenant shall be in material default (without regard to the
expiration of any applicable cure period provided in the Lease with such Tenant)
under the terms of such Tenant’s Lease as of the date of Closing.

In the event Purchaser shall terminate this Agreement as a result of the
non-satisfaction of any of the foregoing conditions, Purchaser shall be entitled
to an immediate return of the Earnest Money from Escrow Agent.

7.      Title to the Property.    Good and marketable fee simple record title to
the Land and Improvements shall be conveyed by Seller to Purchaser by Special
Warranty Deed, free and clear of all liens, easements, restrictions, and
encumbrances whatsoever, excepting only the Permitted Exceptions.

(a) Title.    No later than five (5) business days following the Effective Date,
Seller, at Seller’s sole cost and expense, shall obtain and deliver a commitment
(“Title Commitment”) for the

 

5



--------------------------------------------------------------------------------

issuance of an ALTA Form B owner’s policy of title insurance issued by Stewart
Title Guaranty (the “Title Insurer”) in the amount of the Purchase Price,
showing title in the Seller’s name, with extended coverage over the so-called
general or standard exceptions arising from the actions of Seller but not any
Tenant which are a part of the printed form of the policy, and including the
following endorsements (collectively, the “Endorsements”): Comprehensive,
Separate Tax Parcel Number, Access, Subdivision (if applicable), Contiguity (if
applicable), Survey/Location, Zoning, Utility Facility, Modification of
Arbitration Clause, Environmental Protection Lien, Gap, Restrictions (as
applicable) and Encroachment (as applicable), together with a true, correct and
complete copy of every document and instrument of record reflected therein. If
Purchaser objects to any exceptions to title shown in any Title Commitment,
Purchaser shall give Seller notice of such objection within ten (10) business
days following Purchaser’s receipt of such Title Commitment and all such
documents and instruments of record. Any exceptions to title shown on the Title
Commitment to which Purchaser does not so object shall be “Permitted
Exceptions”; provided, however, that in no event shall the Permitted Title
Exceptions include, and Purchaser shall not be required to notify Seller of its
objection to, any mortgage, deed of trust or financing statement relating
thereto that encumbers the Property or any tax, mechanic’s lien or judgment lien
relating to or arising from the acts of Seller but not any Tenant. If the Title
Commitment discloses exceptions to title other than Permitted Exceptions and
liens securing indebtedness of a definite and ascertainable amount which will be
released on the Date of Closing by Seller, Seller shall have five (5) business
days from the date of Purchaser’s notice of objection to have such exceptions
removed from the Title Commitment (or, with the consent of Purchaser, to have
the Title Insurer commit to insure for the full amount of said policy against
loss or damage that may be occasioned by such unpermitted exceptions) and
provide evidence thereof to Purchaser, and, if Seller fails to have such
exceptions removed (or with the consent of Purchaser insured over), Purchaser
may elect, on or before the date of Closing, as its sole remedy with respect to
such matters (i) to terminate this Agreement, in which event this Agreement
shall be null and void and neither party shall have any rights or obligations
hereunder except those that expressly survive such termination, or (ii) to
accept title subject to such unpermitted exceptions with the further right of to
pay at Closing the existing first mortgage indebtedness secured by the Property,
and cause the Title Insurer to issue its endorsement insuring against damage
caused by any such unpermitted exceptions caused by Seller after the Effective
Date and require Seller to pay at Closing the cost of the premiums and security
provided for said endorsement. On the date of Closing, Seller shall cause the
Title Insurer to issue an owner’s title insurance policy or prepaid commitment
therefor, pursuant to and in accordance with the Title Commitment, insuring fee
simple title in the Purchaser as of the date of Closing, subject only to the
Permitted Exceptions.

(b) Survey.    No later than five (5) business days following the Effective
Date, Seller shall obtain and deliver, at Seller’s sole cost and expense, an
as-built survey of the Property dated no earlier than one hundred eighty
(180) days prior to the date of Closing, prepared by a surveyor licensed by the
state of the Property and certified to Purchaser, the Title Insurer and such
other parties as Purchaser shall designate, to be prepared in accordance with
the Land Title Surveys of American Land Title Association National Society of
Professional Surveyors promulgated in 2005, including Table A Items 1-4, 6,
7(a), 8-10, and 11(a) (the “Survey”). If the Survey discloses any encroachments
onto the Land from any adjacent property, encroachments by or from the Land onto
any adjacent property, violations of or encroachments upon any recorded building
lines, restrictions

 

6



--------------------------------------------------------------------------------

or easements affecting the Land or exceptions to title (other than the Permitted
Exceptions) or matters to which Purchaser objects, Purchaser shall give Seller
notice of such objection within ten (10) business days following Purchaser’s
receipt of the Survey, and Seller shall have five (5) business days from the
date of such notice to have such encroachments, violations, unpermitted
exceptions or other matters so objected to by Purchaser removed or, with the
consent of Purchaser, insured over by the Title Insurer and provide evidence
thereof to Purchaser, and if Seller fails to have the same removed or, with the
consent of Purchaser, insured over, Purchaser may elect, on or before the date
of Closing, as its sole remedy with respect to such matters, (i) to terminate
this Agreement, in which event this Agreement shall be null and void and neither
party shall have any rights or obligations hereunder except those that expressly
survive such termination, or (ii) accept the Property subject to such
encroachments, violations or unpermitted exceptions with the further right to
cause the Title Insurer to issue its endorsement insuring against damage caused
by any such encroachments, violations or unpermitted exceptions caused by Seller
after the Effective Date and require Seller to pay at Closing the cost of the
premiums provided for said endorsement.

8.      Representations and Warranties of Seller.    Seller hereby makes the
following representations and warranties to Purchaser, each of which shall be
deemed material:

(a)      Leases.    Attached hereto as Exhibit “D” is a complete list setting
forth all leases in effect relating to the Property and all modifications and
amendments to such leases (such leases, as modified and amended, being herein
collectively referred to as the “Leases” or individually as “Lease”). Seller has
delivered to Purchaser complete and accurate copies of all of the Leases. Seller
is the “landlord” under all of the Leases and owns unencumbered legal and
beneficial title to all of the Leases and the rents and other income thereunder,
subject only to the collateral assignment of the Leases and rents thereunder in
favor of the holder of an existing mortgage or deed of trust encumbering the
Property, which mortgage or deed of trust shall be cancelled and satisfied by
Seller at the Closing. The lessees or tenants identified in the Leases are
hereinafter collectively referred to as “Tenants” or individually as “Tenant”.
To the best of Seller’s knowledge, there are no existing or uncured defaults by
any Tenant or Seller under the Leases. No Tenant has prepaid rent for more than
the current month under such Tenant’s Lease, or is entitled to any special work
(not yet performed) or consideration (not yet given) in connection with its
tenancy, except for a tenant improvement allowance of $617,380 owed to BFS (the
“BFS Allowance”) and any improvements or allowances in connection with BFS’
election to expand its premises. All commissions currently due and payable
under, relating to, or as a result of the Leases have been cashed-out and paid
and satisfied in full by Seller or by Seller’s predecessor in title to the
Property, and no further commissions shall be due or payable as a result of any
Lease or any extension of the term of any Lease or any expansion of the space
leased thereunder pursuant to any option contained in any Lease except as
disclosed on Exhibit “E”.

(b)      Contracts.    Attached hereto as Exhibit “E” is a complete and accurate
list and description of all written or oral (i) service, maintenance, operating,
repair, collective bargaining, employment, employee benefit, management,
leasing, brokerage, supply, purchase, consulting, professional service,
advertising, promotion, public relations, construction contracts and
commitments, and equipment warranties (excluding the Leases)

 

7



--------------------------------------------------------------------------------

which have been entered into by or are binding upon Seller or the Property;
(ii) equipment leases; and (iii) guarantees and warranties which benefit Seller
in effect with respect to the Property or any portion thereof. (said agreements
being herein collectively referred to as the “Contracts”). Seller has provided
Purchaser with complete and accurate copies of all Contracts. All such Contracts
are in full force and effect in accordance with their respective provisions, all
payments required to be made by Seller or the “Owner” thereunder have been paid
in full, and, to the best of Seller’s knowledge, there is no default, or claim
of default, or any event which the passage of time or notice, or both, would
constitute a default on the part of any party to any of such Contracts. All such
Contracts are terminable without penalty or obligation to pay any severance or
similar compensation on no more than thirty (30) days’ notice, except as
expressly set forth on Exhibit “E”. Seller agrees to cancel, effective no later
than the Closing, any of the Contracts terminable without penalty or obligation
to pay any severance or similar compensation on no more than thirty (30) days’
notice specified by Purchaser in a written notice to Seller given at least ten
(10) days prior to the Closing. Seller has cancelled or will cancel, effective
as of the Closing, any agreement in the nature of a management agreement or
service contract between Seller and any partner or member of Seller or any party
affiliated with or related to Seller or any partner or member of Seller.

(c)      No Litigation.    There are no actions, suits, or proceedings pending,
or, to the best of Seller’s knowledge, threatened by any organization, person,
individual, or governmental agency against Seller with respect to the Property
or against the Property, nor does Seller know of any basis for such action.
Seller also has no knowledge of any pending or threatened application for
changes in the zoning applicable to the Property or any portion thereof.

(d)      Condemnation.    No condemnation or other taking by eminent domain of
the Property or any portion thereof has been instituted and, to the best of
Seller’s knowledge, there are no pending or threatened condemnation or eminent
domain proceedings (or proceedings in the nature or in lieu thereof) affecting
the Property or any portion thereof or its use.

(e)      No Roll-Back Taxes.    The Property has not been classified under any
designation authorized by law to obtain a special low ad valorem tax rate or to
receive a reduction, abatement or deferment of ad valorem taxes which, in such
case, will result in additional, catch-up or roll-back ad valorem taxes in the
future in order to recover the amounts previously reduced, abated or deferred.

(f)      Compliance with Applicable Laws.    Seller has not received any written
notice of any alleged violation of or nonconformity with any law relating to, or
any restriction, condition, covenant, commitment, contract or agreement
concerning, the ownership, operation, use and/or occupancy of the Property that
has not been heretofore corrected.

(g)      Operating Expense Statement.    Seller has delivered to Purchaser an
“Operating Expense Statement” prepared on a cash basis which is a complete,
true, and

 

8



--------------------------------------------------------------------------------

accurate list and description of all income received and all operating expenses
paid during the period from January 1, 2007 through August 31, 2010.

(h)      Employees.    There are no employment, collective bargaining, or
similar agreements or arrangements between Seller and any of its employees or
others which will be binding on Purchaser or any of Purchaser’s successors in
title.

(i)      Effect of Certification.    Neither this Agreement nor the transactions
contemplated herein will constitute a breach or violation of, or default under,
or will be modified, restricted, or precluded by the Leases, the Contracts, or
the Permitted Exceptions.

(j)      Authorization.    Seller is a duly organized and validly existing
limited liability company under the laws of the State of Illinois. This
Agreement has been duly authorized and executed on behalf of Seller, all
necessary action on the part of Seller to authorize the transactions herein
contemplated has been taken, and no further action is necessary for such
purpose, and this Agreement constitutes the valid and binding agreement of
Seller, enforceable in accordance with its terms, subject to bankruptcy,
insolvency and similar laws affecting generally the enforcement of creditor’s
rights. Neither the execution and delivery of this Agreement nor the
consummation of the transaction contemplated hereby will (i) be in violation of
Seller’s Articles of Organization or Operating Agreement, (ii) conflict with or
result in the breach or violation of any law, regulation, writ, injunction or
decree of any court or governmental instrumentality applicable to Seller, or
(iii) constitute a breach of any evidence of indebtedness or agreement of which
Seller is a party or by which Seller is bound.

(k)      Seller Not a Foreign Person.    Seller is not a “foreign person” which
would subject Purchaser to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.

(l)      Licenses.    To Seller’s knowledge, Exhibit “F” contains a complete
list of all licenses issued by any governmental authority and relating to the
Seller’s (and not any tenant’s) operation, ownership and maintenance of the
Property or any part thereof including elevator permits, and machinery permits
(the “Licenses”). Neither Seller nor any of its agents or employees has received
notice (i) of any intention on the part of the issuing authority to cancel,
suspend or modify any of the Licenses or to take any action or institute any
proceedings to effect such a cancellation, suspension or modification or
(ii) that Seller fails to hold any license, franchise, certification,
authorization, approval or permit required by any governmental or
quasi-governmental authority for the use and operation of the Property by Seller
as the same is presently used and operated.

At Closing, Seller shall represent and warrant to Purchaser that all such
representations and warranties of Seller in this Agreement remain true and
correct as of the date of the Closing, except for any changes in any such
representations or warranties that occur and are disclosed by Seller to
Purchaser expressly and in writing at any time and from time to time prior to
Closing upon their occurrence, which disclosures shall thereafter be updated by
Seller to the date of Closing. Each and

 

9



--------------------------------------------------------------------------------

all of the express representations and warranties made and given by Seller to
Purchaser herein shall survive the execution and delivery of the Special
Warranty Deed by Seller to Purchaser for a period of one (1) year after the
Closing, except to the extent that a notice of breach of any representation or
warranty has been given prior to such expiration. If there is any change in any
representations or warranties and Seller does not cure or correct such changes
prior to Closing, then Purchaser may, at Purchaser’s option, and as its sole
remedy with respect to such matters (i) close and consummate the transaction
contemplated by this Agreement, except that after such closing and consummation
Purchaser shall have the right to seek monetary damages from Seller for any such
changes willfully caused by Seller after the Effective Date or any such
representations or warranties willfully breached by Seller, or (ii) terminate
this Agreement by written notice to Seller, whereupon the Earnest Money shall be
immediately returned to Purchaser, and thereafter the parties hereto shall have
no further rights or obligations hereunder, except only (1) for such rights or
obligations that, by the express terms hereof, survive any termination of this
Agreement and (2) that Purchaser shall have the right to seek monetary damages
from Seller for any changes in such representations and warranties willfully
caused by Seller after the Effective Date or any such representations and
warranties willfully breached by Seller.

References to the “knowledge” of Seller shall refer only to the current actual
knowledge of Patrick J. McKillen, without any independent investigation or
inquiry.

EXCEPT AS EXPRESSLY SET FORTH IN PARAGRAPH 8, PURCHASER HEREBY ACKNOWLEDGES AND
AGREES THAT PURCHASER IS PURCHASING AND ACQUIRING THE PROPERTY “AS-IS”, “WHERE
IS”, AND WITH ALL FAULTS, AND THAT EXCEPT AS EXPRESSLY STATED IN PARAGRAPH 8 AND
IN ANY DOCUMENTS TO BE DELIVERED TO PURCHASER BY SELLER AT CLOSING, SELLER HAS
NOT MADE AND DOES NOT MAKE ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS,
AGREEMENTS OR GUARANTIES, WHETHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, BY
OPERATION OF LAW OR OTHERWISE, OF ANY KIND OR NATURE WHATSOEVER WITH RESPECT TO
THE PROPERTY OR AS TO, CONCERNING OR WITH RESPECT TO (A) THE VALUE, NATURE,
QUANTITY, QUALITY OR CONDITION OF THE PROPERTY, (B) THE INCOME TO BE DERIVED
FROM THE PROPERTY, (C) THE SUITABILITY OF THE PROPERTY FOR ANY OR ALL ACTIVITIES
AND USES THAT PURCHASER MAY CONDUCT THEREON, (D) THE COMPLIANCE OF OR BY THE
PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY
APPLICABLE GOVERNMENTAL AUTHORITY OR BODY, (E) THE STATUS OF TITLE TO THE
PROPERTY, (F) THE MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE
PROPERTY, (G) THE ZONING OF THE PROPERTY, (H) THE STATUS OR CONTENT OF ANY
PLANS, PERMITS, SURVEYS, OR OTHER DOCUMENTS RELATING TO THE PROPERTY, (I) THE
CONTENT, COMPLETENESS OR ACCURACY OF THE TITLE COMMITMENT OR THE DUE DILIGENCE
MATERIALS FURNISHED TO (OR TO BE FURNISHED TO) OR OBTAINED BY (OR TO BE OBTAINED
BY) PURCHASER; (J) THE CONFORMITY OF THE IMPROVEMENTS TO ANY PLANS OR
SPECIFICATIONS FOR THE PROPERTY, INCLUDING WITHOUT LIMITATION ANY PLANS AND
SPECIFICATIONS THAT MAY HAVE BEEN OR MAY BE PROVIDED TO PURCHASER; (K) THE
CONFORMITY OF THE

 

10



--------------------------------------------------------------------------------

PROPERTY TO PAST, CURRENT OR FUTURE APPLICABLE ZONING OR BUILDING REQUIREMENTS;
OR (L) ANY OTHER ASPECT OR COMPONENT OF THE PROPERTY. WITHOUT LIMITING THE
FOREGOING, PURCHASER HEREBY ACKNOWLEDGES THAT IT UNDERSTANDS AND AGREES THAT
SELLER MAKES NO EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES OF FITNESS FOR
A PARTICULAR PURPOSE, SUITABILITY, HABITABILITY, AND/OR MERCHANTABILITY WITH
RESPECT TO THE PROPERTY OR ANY ASPECT OR CONDITION THEREOF. EXCEPT TO THE EXTENT
SELLER BREACHES ANY OF ITS REPRESENTATIONS OR WARRANTIES UNDER THIS AGREEMENT,
PURCHASER AGREES NOT TO MAKE OR BRING ANY CLAIMS, SUITS OR ACTIONS FOR
CONTRIBUTION WITH RESPECT TO THE COMPLIANCE OF THE PROPERTY WITH ENVIRONMENTAL
LAWS. PURCHASER HEREBY AGREES THAT SELLER IS NOT LIABLE OR BOUND BY ANY
GUARANTEES, PROMISES, STATEMENTS, REPRESENTATIONS, OR INFORMATION PERTAINING TO
THE PROPERTY MADE OR FURNISHED BY ANY REAL ESTATE AGENT, BROKER, EMPLOYEE,
SERVANT OR OTHER PERSON REPRESENTING OR PURPORTING TO REPRESENT SELLER’S
INTERESTS, EXCEPT AS EXPRESSLY SET FORTH IN PARAGRAPH 8 ABOVE. PURCHASER FURTHER
ACKNOWLEDGES THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
PARAGRAPH 8, PURCHASER IS RELYING SOLELY ON ITS OWN INSPECTIONS AND
INVESTIGATIONS, IF ANY, WITH RESPECT TO ALL MATTERS REGARDING THE PROPERTY AND
ALL ASPECTS AND COMPONENTS THEREOF.

9.      Representations and Warranties of Purchaser.    Purchaser hereby makes
the following representations and warranties to Seller, each of which shall be
deemed material:

(a)      Authorization.    Purchaser is a duly organized and validly existing
limited liability company under the laws of the State of Georgia. This Agreement
has been duly authorized and executed on behalf of Purchaser, all necessary
action on the part of Purchaser to authorize the transactions herein
contemplated has been taken, and no further action is necessary for such
purpose, and this Agreement constitutes the valid and binding agreement of
Purchaser, enforceable in accordance with its terms, subject to bankruptcy,
insolvency and similar laws affecting generally the enforcement of creditor’s
rights. Neither the execution and delivery of this Agreement nor the
consummation of the transaction contemplated hereby will (i) be in violation of
Purchaser’s Articles of Organization or Operating Agreement, (ii) conflict with
or result in the breach or violation of any law, regulation, writ, injunction or
decree of any court or governmental instrumentality applicable to Purchaser, or
(iii) constitute a breach of any evidence of indebtedness or agreement of which
Purchaser is a party or by which Purchaser is bound.

10.    Seller’s Additional Covenants.    Seller does hereby further covenant and
agree as follows:

(a)      Operation of Property.    Seller hereby covenants that, from the date
of this Agreement up to and including the date of Closing, Seller shall: (i) not
negotiate with any third party respecting the sale of the Property or any
interest therein, (ii) not modify, amend,

 

11



--------------------------------------------------------------------------------

or terminate any of the Leases or enter into any new lease, contract, or other
agreement respecting the Property without Purchaser’s prior consent, which
consent shall not be unreasonably withheld, conditioned or delayed prior to the
expiration of the Inspection Period, but after the expiration of the Inspection
Period may be withheld in Purchaser’s sole and absolute discretion, (iii) not
waive any rights of Seller under any Lease or contract without Purchaser’s prior
consent, which consent shall not be unreasonably withheld, conditioned or
delayed prior to the expiration of the Inspection Period, but after the
expiration of the Inspection Period may be withheld in Purchaser’s sole and
absolute discretion, (iv) not grant or otherwise create or consent to the
creation of any easement, restriction, lien, assessment, or encumbrance
respecting the Property, and (v) cause the Property to be operated, maintained,
and repaired in the same manner as the Property is currently being operated,
maintained, and repaired.

(b)      Removal of Personal Property.    Seller shall neither transfer nor
remove any Personal Property or fixtures from the Property after the date of
this Agreement except for the purposes of replacement thereof, in which case
such replacements shall be promptly installed and shall be comparable in quality
to the items being replaced.

(c)      Preservation of Leases.    Seller shall, from and after the date of
this Agreement to the date of Closing, use its best efforts to perform and
discharge all of the duties and obligations and shall otherwise comply with
every covenant and agreement of the landlord or lessor under the Leases in the
manner and within the time limits required thereunder. Furthermore, Seller
shall, for the same period of time, use diligent and good faith efforts (but
shall not be required to institute any suits) to cause the Tenants under the
Leases to perform all of their respective duties and obligations and otherwise
comply with each and every one of their covenants and agreements under such
Leases and shall take such actions as are reasonably necessary to enforce the
terms and provisions of such Leases. Seller hereby agrees that from and after
full execution of this Agreement, Seller shall not credit any portion of the
security deposits, if any, against defaults or delinquencies of the Tenants
under the Leases.

(d)      Tenant Estoppel Certificates.    Prior to Closing, Seller shall use
commercially reasonable efforts to obtain and deliver to Purchaser a fully
completed estoppel certificate with respect to each of the Leases in all
material respects in the form attached hereto as Exhibit “G” or in another form
reasonably acceptable to Purchaser (herein referred to as the “Tenant Estoppel
Certificates”), duly executed by the Tenant thereunder. The Tenant Estoppel
Certificates shall be executed as of October 15, 2010 or later. Purchaser’s
obligations under this Agreement shall be conditioned upon Purchaser receiving
an executed Tenant Estoppel Certificates from BFS prior to Closing that is in
form and content acceptable to Purchaser.

(e)      Subordination, Non-Disturbance and Attornment Agreement.    Prior to
Closing, Seller shall use commercially reasonable efforts to obtain and deliver
to Purchaser a fully completed subordination, non-disturbance and attornment
agreement with respect to each of the Leases in all material respects in the
form acceptable to Purchaser’s lender

 

12



--------------------------------------------------------------------------------

(herein referred to as the “SNDA”), duly executed by the Tenant thereunder. The
SNDA shall be executed as of October 15, 2010 or later. Purchaser’s obligations
under this Agreement shall be conditioned upon Purchaser receiving an executed
SNDA from BFS prior to Closing that is in form and content acceptable to
Purchaser’s lender.

(f)      Insurance.    From and after the date of this Agreement to the date and
time of Closing, Seller shall, at its expense, continue to maintain the same
special form/“all risk” insurance covering the Property which is currently in
force and effect.

(g)      Cooperation with Purchaser’s Auditors and SEC Filing
Requirements.    Seller shall provide to Purchaser (at Purchaser’s expense)
copies of, or shall provide Purchaser access to, such factual information as may
be reasonably requested by Purchaser, and in the possession or control of
Seller, or its property manager or accountants, to enable Purchaser (or Wells
Core Office Income REIT, Inc.) to file its Form 8-K, if, as and when such filing
may be required by the Securities and Exchange Commission (“SEC”). At
Purchaser’s sole cost and expense, Seller shall allow Purchaser’s auditor
(Frazier & Deeter or any successor auditor selected by Purchaser) to conduct an
audit of the income statements of the Property for the last complete fiscal year
immediately preceding year, and shall cooperate (at no cost to Seller) with
Purchaser’s auditor in the conduct of such audit. In addition, Seller agrees to
provide to Purchaser’s auditor a letter of representation in the form attached
hereto as Exhibit “H”, and, if requested by such auditor, historical financial
statements for the Property, including income and balance sheet data for the
Property, whether required before or after Closing. Without limiting the
foregoing, (i) Purchaser or its designated independent or other auditor may
audit Seller’s operating statements of the Property, at Purchaser’s expense, and
Seller shall provide such documentation as Purchaser or its auditor may
reasonably request in order to complete such audit, and (ii) Seller shall
furnish to Purchaser such financial and other information as may be reasonably
required by Purchaser to make any required filings with the SEC or other
governmental authority. Notwithstanding anything contained herein to the
contrary, the foregoing obligations of Seller shall be limited to providing such
information or documentation as may be in the possession of, or reasonably
obtainable by, Seller, its property manager or accountants, at no cost to
Seller, and in the format that Seller (or its property manager or accountants)
have maintained such information. At no cost to Seller, and at the specific
request of Buyer, Seller shall cooperate reasonably with Buyer to arrange for
interviews of Tenants and governmental authorities in connection with the
Property.

11.      Closing.    Provided that all of the conditions set forth in this
Agreement are theretofore fully satisfied or performed, it being fully
understood and agreed, however, that Purchaser may waive expressly and in
writing, at or prior to Closing, any conditions that are unsatisfied or
unperformed at such time, the consummation of the sale by Seller and purchase by
Purchaser of the Property (herein referred to as the “Closing”) shall be held on
or before October 30, 2010, at the offices of the Title Company. Notwithstanding
the foregoing, Purchaser shall have the right to extend the date of Closing to a
date not later than November 30, 2010, by giving written

 

13



--------------------------------------------------------------------------------

notice of such extension to Seller and depositing with the Escrow Agent
additional Earnest Money of Two Hundred Twenty-Nine Thousand dollars($229,000)
on or before October 28, 2010.

12.    Seller’s Closing Documents.    For and in consideration of, and as a
condition precedent to Purchaser’s delivery to Seller of the Purchase Price
described in Paragraph 3 hereof, Seller shall obtain or execute, at Seller’s
expense, and deliver to Purchaser at Closing the following documents (all of
which shall be duly executed, acknowledged, and notarized where required and
shall survive the Closing):

(a)      Deed.    A Special Warranty Deed conveying to Purchaser marketable fee
simple title to the Land and Improvements, together with all rights, easements,
and appurtenances thereto, subject only to the Permitted Exceptions. The legal
description set forth in the Special Warranty Deed shall be identical to
Exhibit “A” attached hereto. In the event the as-built survey of the Land and
Improvements obtained by Seller as provided in Paragraph 7(b) hereof shall
differ from the legal description set forth on Exhibit “A” hereto, Seller shall
execute and deliver to Purchaser a quitclaim deed containing a legal description
based upon such as-built survey;

(b)      Bill of Sale.    A Bill of Sale conveying to Purchaser marketable title
to the Personal Property in the form and substance of Exhibit “I” attached
hereto;

(c)      Blanket Transfer.    A Blanket Transfer and Assignment in the form and
substance of Exhibit “J” attached hereto;

(d)      Assignment and Assumption of Leases.    An Assignment and Assumption of
Leases in the form and substance of Exhibit “K” attached hereto, assigning to
Purchaser all of Seller’s right, title, and interest in and to the Leases and
the rents thereunder;

(e)      Seller’s Certificate.    A certificate evidencing the reaffirmation of
the truth and accuracy of Seller’s representations, warranties, and agreements
set forth in Paragraph 8 hereof;

(f)      Seller’s Affidavit.    A customary Seller’s Affidavit in the form
required by the Title Insurer;

(g)      FIRPTA Certificate.    A FIRPTA Certificate in the form and substance
of Exhibit “L” attached hereto;

(h)      Surveys and Plans.    To the extent not previously delivered to
Purchaser, such site plans, plans and specifications, and other matters relating
to the Property as are described in subparagraph (a) of the Blanket Transfer and
Assignment and are in the possession or control of Seller;

 

14



--------------------------------------------------------------------------------

 

(i)      Certificates of Occupancy.    To the extent not previously delivered to
Purchaser, Original Certificates of Occupancy for all space within the
Improvements, to the extent same are in the possession or control of Seller;

(j)      Leases.    To the extent not previously delivered to Purchaser, an
original executed counterpart or certified copy of each Lease and any guaranties
thereof;

(k)     Contracts.    To the extent not previously delivered to Purchaser, an
original executed counterpart or certified copy of each Contract;

(l)      Estoppel Certificates.    To the extent not previously delivered to
Purchaser, the Tenant Estoppel Certificates referred to in Paragraph 10(d)
hereof;

(m)    Keys and Records.    All of the keys to any doors or locks on the
Property;

(n)     Tenant Notices.    Notice from Seller to the Tenants of the sale of the
Property to Purchaser in such form as Purchaser shall reasonably approve;

(o)     Marked Title Commitment.    The Title Commitment, marked to change the
Effective Date thereof through the date and time of recording of the Deed from
Seller to Purchaser, to reflect that Purchaser is vested with the fee simple
title to the Land and Improvements, and to reflect that all requirements for the
issuance of the final title policy pursuant to such Title Commitment have been
satisfied;

(p)     Settlement Statement.    A settlement statement setting forth the
amounts paid by or on behalf of and/or credited to each of Purchaser and Seller
pursuant to this Agreement;

(q)     Transfer Declarations.    State, county and municipal documentary stamp
declarations;

(r)      Bulk Sales Release.    A release of this transaction under, 35 ILCS
5/902(d) (“Section 902(d)”) of the Illinois Income Tax Act (“Bulk Sales”) or an
indemnity from Seller reasonably satisfactory to Purchaser in lieu thereof which
indemnity will be released upon delivery of appropriate waivers or releases.
(Should a Bulk Sales stop order be issued by the Illinois Department of Revenue
prior to Closing, Seller shall have the option of holding the amount provided in
the stop order in Escrow with the title insurer to secure payment of said
amount. The aforesaid escrow funds will be held until a Bulk Sales release is
issued by the Illinois Department of Revenue and upon such event the aforesaid
escrow deposit shall be returned to Seller); and

(t)      Other Documents.    Such other documents as shall be reasonably
required by Purchaser’s counsel.

 

15



--------------------------------------------------------------------------------

 

13.    Purchaser’s Closing Documents.    Purchaser shall obtain or execute, at
Purchaser’s expense, and deliver to Seller at Closing the following documents,
all of which shall be duly executed and acknowledged where required and shall
survive the Closing:

(a)      Blanket Transfer.    A Blanket Transfer and Assignment in the form and
substance of Exhibit “J” attached hereto;

(b)      Assignment and Assumption of Leases.    The Assignment and Assumption
of Leases in the form and substance of Exhibit “K” attached hereto;

(c)      Settlement Statement.    A settlement statement setting forth the
amounts paid by or on behalf of and/or credited to each of Purchaser and Seller
pursuant to this Agreement;

(d)      Transfer Declarations.    State, county and municipal documentary stamp
declarations;

(e)      Purchaser’s Certificate.    A certificate evidencing the reaffirmation
of the truth and accuracy of Purchaser’s representations, warranties, and
agreements set forth in Paragraph 9 hereof; and

(g)      Other Documents.    Such other documents as shall be reasonably
required by Seller’s counsel.

14.    Closing Costs.    Seller shall pay the cost of the Title Commitment,
including the cost of the examination of title to the Property made in
connection therewith, the premium for the owner’s policy of title insurance
issued pursuant thereto (except for any additional cost attributable to the
Endorsements), the cost of the as-built survey obtained by Seller as provided in
Paragraph 7(b) hereof, the cost of all transfer taxes imposed upon the
conveyance of the Property pursuant hereto, the attorneys’ fees of Seller, and
all other costs and expenses incurred by Seller in closing and consummating the
purchase and sale of the Property pursuant hereto. Purchaser shall pay the
recording fees on the Special Warranty Deed of the Property from Seller to
Purchaser to be recorded in connection with this transaction, the additional
cost of the Title Policy attributable to the Endorsements, the attorneys’ fees
of Purchaser, and all other costs and expenses incurred by Purchaser in closing
and consummating the purchase and sale of the Property pursuant hereto.

15.    Prorations.    The following items shall be prorated and/or credited
between Seller and Purchaser as of Midnight preceding the date of Closing:

(a)      Rents.    Rents, additional rents, operating costs, and other income of
the Property (other than security deposits) collected by Seller from the Tenants
for the month of Closing. Purchaser shall also receive a credit against the
Purchase Price payable by Purchaser to Seller at Closing for any rents or other
sums (not including security deposits) prepaid by the Tenants for any period
following the month of Closing. Purchaser shall receive a credit against the
Purchase Price payable by Purchaser to Seller at Closing for the

 

16



--------------------------------------------------------------------------------

total sum of all cash security deposits paid by Tenants under Leases and not
theretofore applied to delinquent rent and other charges payable by the
applicable Tenant. Seller shall deliver to Purchaser at Closing any security
deposit which is in a form other than cash. In either case, Purchaser shall
assume all responsibility for the security deposits from and after the Closing
and Seller shall have no further liability or responsibility therefor. Seller
hereby acknowledges that Purchaser shall not be legally responsible to Seller
for the collection of any uncollected rent or other income under any of the
Leases that is past due or otherwise due and payable as of the date of Closing.
Purchaser will make a reasonable good faith effort (without any obligation to
expend money) after the Closing to collect such delinquent rents in the ordinary
course of Purchaser’s operation of the Property. Purchaser agrees that if (i) a
Tenant is in arrears on the date of Closing in the payment of rent or other
charges under such Tenant’s Lease, and (ii) upon Purchaser’s receipt of any
rental or other payment from such Tenant, such Tenant is, or after application
of a portion of such payment will be, current under such Lease in the payment of
all accrued rental and other charges that become due and payable on the date of
Closing or thereafter and in the payment of any other obligations of such Tenant
to Purchaser, then Purchaser shall refund to Seller, out of and to the extent of
the portion of such payment remaining after Purchaser deducts therefrom any and
all sums due and owing it from such Tenant from and after the date of Closing,
an amount up to the full amount of any arrearage existing on the date of
Closing.

(b)      Property Taxes.    Seller shall pay all Taxes (as defined below) on the
Property payable prior to the Closing and Purchaser shall be responsible for all
Taxes on the Property payable on or after the Closing. Taxes payable in 2010
shall be prorated as of the date of Closing based on the actual number of days
in the calendar year of Closing and Seller shall receive a credit at Closing for
the period from the date of Closing to the last day of the year. As used herein,
the term “Taxes” shall mean any and all City, state, county, and school district
ad valorem taxes based on the ad valorem tax bills for the Property, if then
available, or if not, then on the basis of the latest available tax figures and
information. In addition, if after Closing there is an adjustment or
reassessment by any governmental authority with respect to, or affecting, any
Taxes for the Property payable in the year of Closing or any prior year, any
additional tax payment for the Property required to be paid in the year of
Closing shall be prorated between Purchaser and Seller and any such additional
tax payment for the Property for any year prior to the year of Closing shall be
paid by Seller. Subject to the rights of the Tenants under the Leases, Seller
shall be entitled to any and all refunds of Taxes attributable to periods for
which Seller or its predecessors paid the Taxes. In the event any certiorari or
similar proceeding of Seller relating solely to a period prior to the date of
Closing continues or is pending after the date of Closing, upon notice to
Seller, Purchaser shall be entitled to prosecute or settle such proceeding on
Seller’s behalf. This agreement shall expressly survive the Closing.

(c)      Utility Charges.    Except for utilities which are the direct
responsibility of the Tenants to the applicable public or private utilities
supplier, Seller shall pay all utility bills received prior to Closing and shall
be responsible for utilities furnished to the Property prior to Closing.
Purchaser shall be responsible for the payment of all bills for utilities
furnished to the Property subsequent to the Closing. Seller and Purchaser hereby
agree to prorate as

 

17



--------------------------------------------------------------------------------

of midnight preceding the date of Closing and pay their respective shares of all
utility bills received subsequent to Closing (if they include a service period
prior to the date of Closing), which agreement shall survive Closing. Seller
shall be entitled to all deposits presently in effect with the utility
providers. If the relevant utility credits Purchaser’s account with the amount
of any prepaid deposits previously made by Seller, at Closing, Purchaser shall
succeed to the ownership of, and the Purchase Price shall be adjusted by, the
amount of any and all such deposits for such utilities.

(d)      Contracts.    Charges under the Contracts shall be prorated as of
Midnight preceding the date of Closing.

(e)      Other Tenant Charges.    At Closing Seller shall deliver to Purchaser
all expense deposits collected from Tenants (other than any relating to Taxes)
for the year in which the Closing occurs less only the amount of expenses for
such year actually paid by Seller (including those sums properly paid the
property manager). Seller shall be responsible for preparing any required
expense or Tax pass through reconciliation for each calendar year prior to the
calendar year in which the Closing occurs, and if Seller owes any Tenant any
funds for the period, Seller shall forthwith pay the same to Purchaser for
reimbursement to the Tenant. Purchaser shall be responsible for preparing any
required expense or Tax pass through reconciliation for the calendar year in
which the Closing occurs. Purchaser shall use commercially reasonable efforts to
bill Tenants in accordance with their respective Leases for expense or Tax pass
throughs for the period of the current calendar year during Seller’s ownership
and upon receipt of the same from Tenants shall reimburse Seller for Seller’s
proportionate share based on the expenses or Taxes for the respective periods of
ownership. Upon Purchaser completing the reconciliation, if Seller owes any
Tenant any funds for the period of its ownership, Seller shall forthwith pay the
same to Purchaser for reimbursement to the Tenant.

(f)      Prepaid Insurance.    Seller shall not transfer to Purchaser any
insurance policies or coverage and Purchaser shall make its own arrangements for
all insurance.

(g)      Tenant Inducements and Unpaid Commissions.    Seller shall pay all
leasing commissions in connection with any Lease executed before the Effective
Date and Purchaser shall pay (or reimburse Seller if previously paid by Seller)
all leasing commissions in connection with any Lease executed on or after the
Effective Date (including leasing commissions attributable to the exercise by
the Tenants of any expansion or extension options set forth in the Lease which
are not exercised until on or after the Effective Date). Purchaser shall be
entitled to a credit against the Purchase Price for the total sum of any
remaining improvement allowances under Leases executed prior to the Effective
Date, the payment of which may become the obligation of the landlord or lessor
under the Leases after the Closing, but Purchaser shall receive no such credit
against the Purchase Price for (i) the BFS Allowance (ii) any improvement
allowances payable by the landlord or lessor under the Leases as a result of the
exercise by a Tenant on or after the Effective Date of any expansion or
extension option in such Tenant’s Lease. Seller shall

 

18



--------------------------------------------------------------------------------

receive a credit for the $91,975 improvement allowance paid to Bridgestone
Retail Operations, LLC with respect to its expansion into Suite 115.

16.      Purchaser’s Default.    Except as provided in this Paragraph 16, in the
event of default by Purchaser under the terms of this Agreement, Seller’s sole
and exclusive remedy shall be to receive the Earnest Money as liquidated damages
and thereafter the parties hereto shall have no further rights or obligations
hereunder whatsoever. It is hereby agreed that Seller’s damages will be
difficult to ascertain and that the Earnest Money constitutes a reasonable
liquidation thereof and is intended not as a penalty, but as fully liquidated
damages. Seller agrees that in the event of a default by Purchaser, it shall not
initiate any proceeding to recover damages from Purchaser, but shall limit its
recovery to the receipt and retention of the Earnest Money. The limitations on
Purchaser’s liability under this Paragraph 16 shall be inapplicable to the
liability of Purchaser for payments, if any, due by Purchaser to Seller under
Paragraphs 4, 15, 22 and 29 hereof. However, the foregoing provisions of this
Paragraph 16 shall not be deemed to prohibit or limit Seller’s right to seek
actual, compensatory damages, post-Closing, with respect to Purchaser’s breach
of Purchaser’s representations or warranties under this Agreement, and shall not
be deemed to prohibit or limit Seller’s right to seek damages, the remedy of
specific performance (other than the right to seek specific performance of the
purchase itself), injunction or other appropriate relief with respect to any
breach of Purchaser’s obligations under Paragraph 15 or under any provision of
this Agreement pursuant to which Purchaser has agreed to indemnify, defend, or
hold harmless Seller, its affiliates and/or successors for any matters.

17.      Seller’s Default.    In the event of default by Seller under the terms
of this Agreement, except as otherwise specifically set forth herein, at
Purchaser’s option: (i) Purchaser may terminate this Agreement by written notice
to Seller, receive the return of the Earnest Money and recover from Seller its
actual out-of-pocket costs not to exceed One Hundred Thousand Dollars
($100,000), whereupon the parties hereto shall have no further rights or
obligations hereunder whatsoever, except for those rights and obligations which
by their terms expressly survive any such termination, (ii) enforce specific
performance of Seller’s obligations to execute and deliver to Purchaser the
documents required to transfer and convey the Property to Buyer and otherwise
perform all of its obligations under this Agreement (together with recovery of
all costs and attorneys’ fees incurred in connection with such lawsuit), or
(iii) waive the breach and proceed with Closing. The foregoing provisions of
this Paragraph 17 shall not be deemed to prohibit or limit Purchaser’s right to
seek actual, compensatory damages, post-Closing, with respect to Seller’s breach
of Seller’s representations or warranties under this Agreement. Except for
payments, if any, due by Seller to Purchaser under Paragraphs 15, 22 and 29
hereof, the parties hereto hereby agree that Seller’s aggregate liability for
any actual or alleged default or breach of this Agreement and the conveyance
documents to be delivered by Seller pursuant hereto shall not exceed Seven
Hundred Fifty Thousand Dollars ($750,000).

18.      Condemnation.    If, prior to the Closing, all or any part of the
Property is subjected to a bona fide threat of condemnation by a body having the
power of eminent domain or is taken by eminent domain or condemnation (or sale
in lieu thereof), or if Seller has received notice that any condemnation action
or proceeding with respect to the Property is contemplated by a body having the
power of eminent domain, Seller shall give Purchaser immediate written notice of
such

 

19



--------------------------------------------------------------------------------

threatened or contemplated condemnation or of such taking or sale, and Purchaser
may by written notice to Seller given within thirty (30) days of the receipt of
such notice from Seller, elect to cancel this Agreement. If Purchaser chooses to
cancel this Agreement in accordance with this Paragraph 18, then the Earnest
Money shall be returned immediately to Purchaser and the rights, duties,
obligations, and liabilities of the parties hereunder shall immediately
terminate and be of no further force and effect except those that expressly
survive such termination. If Purchaser does not elect to cancel this Agreement
in accordance herewith, this Agreement shall remain in full force and effect and
the sale of the Property contemplated by this Agreement, less any interest taken
by eminent domain or condemnation, or sale in lieu thereof, shall be effected
with no further adjustment and without reduction of the Purchase Price, and at
the Closing, Seller shall assign, transfer, and set over to Purchaser all of the
right, title, and interest of Seller in and to any awards that have been or that
may thereafter be made for such taking. At such time as all or a part of the
Property is subjected to a bona fide threat of condemnation and Purchaser shall
not have elected to terminate this Agreement as hereinabove provided, Purchaser
shall be permitted to participate in the proceedings as if Purchaser were a
party to the action. Seller shall not settle or agree to any award or payment
pursuant to condemnation, eminent domain, or sale in lieu thereof without
obtaining Purchaser’s prior written consent thereto in each case.

19.      Damage or Destruction.    If any of the Improvements shall be destroyed
or damaged prior to the Closing, and if either the estimated cost of repair or
replacement exceeds Two Hundred Fifty Thousand Dollars ($250,000.00) or the
damage results in the termination of one or more of the Leases, Purchaser may,
by written notice given to Seller within twenty (20) days after receipt of
written notice from Seller of such damage or destruction, elect to terminate
this Agreement, in which event the Earnest Money shall immediately be returned
to Purchaser and the rights, duties, obligations, and liabilities of all parties
hereunder shall immediately terminate and be of no further force or effect
except those that expressly survive such termination. If Purchaser does not
elect to terminate this Agreement pursuant to this Paragraph 19, or has no right
to terminate this Agreement (because the damage or destruction does not exceed
Two Hundred Fifty Thousand Dollars ($250,000.00) and has not resulted in the
termination of one or more of the Leases), and the sale of the Property is
consummated, Purchaser shall be entitled to receive all insurance proceeds paid
or payable to Seller by reason of such destruction or damage under the insurance
required to be maintained by Seller pursuant to Paragraph 10 hereof (less
amounts of insurance theretofore received and applied by Seller to costs
actually incurred for restoration). Seller shall not settle or release any
damage or destruction claims without obtaining Purchaser’s prior written consent
in each case. All said insurance proceeds received by Seller by the date of
Closing shall be paid by Seller to Purchaser at Closing, together with the
lesser of (iii) that amount necessary to cover any difference between the amount
of such proceeds and the estimated cost of repair or replacement, or (iv) the
amount of the deductible under Seller’s property damage insurance policy. In
addition, at Closing, Seller shall pay over to Purchaser, and assign to
Purchaser, all proceeds of any rent loss insurance for the period of time
commencing on the date of Closing, if any. If the amount of said casualty or
rent loss insurance proceeds is not settled by the date of Closing, Seller shall
execute at Closing all proofs of loss, assignments of claim, and other similar
instruments in order that Purchaser receive all of Seller’s right, title, and
interest in and under said insurance proceeds.

20.      Intentionally Omitted.

 

20



--------------------------------------------------------------------------------

 

21.      Assignment.    This Agreement and Purchaser’s rights, duties, and
obligations hereunder may not be delegated, transferred, or assigned by
Purchaser without the prior written consent of Seller, and any assignee or
transferee proposed by Purchaser shall expressly assume all of Purchaser’s
duties, liabilities and obligations under this Agreement by written instrument
delivered to Seller. Notwithstanding the foregoing to the contrary, this
Agreement, and Purchaser’s rights and duties hereunder, may be freely assigned
and transferred to Wells Core Office Income REIT, Inc. (“Core REIT”), or any
affiliate of Purchaser or Core REIT. In the event of any such transfer or
assignment, Purchaser shall remain liable for the performance of all
obligations, covenants, conditions, and agreements imposed upon Purchaser
pursuant to the terms of this Agreement.

22.      Broker’s Commission.    Upon the Closing, Seller shall pay any
commission owed to Jones Lang LaSalle Americas, Inc. (“Broker”). Seller shall
and does hereby indemnify and hold harmless Purchaser from and against any
claim, whether or not meritorious, for any real estate sales commission,
finder’s fees, or like compensation in connection with the sale contemplated
hereby asserted by Roy L. Splansky of Venture One Real Estate, LLC (“Splansky”)
and arising out of any act or agreement of Seller, including any claim asserted
by Broker. Likewise, Purchaser shall and does hereby indemnify and hold harmless
Seller from and against any claim, whether or not meritorious, for any real
estate sales commission, finder’s fees, or like compensation in connection with
the sale contemplated hereby and arising out of any act or agreement of
Purchaser, except any such claim asserted by Broker or Splansky. This Paragraph
22 shall survive the Closing or any termination of this Agreement.

23.      Notices.    Wherever any notice or other communication is required or
permitted hereunder, such notice or other communication shall be in writing and
shall be delivered by overnight courier, by hand, facsimile transmission or sent
by U.S. certified mail, return receipt requested, postage prepaid, to the
addresses set out below or at such other addresses as are specified by written
notice delivered in accordance herewith:

 

PURCHASER:

  

Wells Core Office Income REIT, Inc

6200 The Corners Parkway

  

Suite 250

Norcross, Georgia 30092

  

Attn: Peter Mitchell

Facsimile No. (770) 243-8510

with a copy to:

  

DLA Piper LLP (US)

  

203 North LaSalle St., Suite 1500

Chicago, Illinois 60601

  

Attn: Peter Ross

Facsimile No.: (312) 630-7332

 

21



--------------------------------------------------------------------------------

 

SELLER:

  

HP Hamilton Woods I, L.L.C.

300 Park Boulevard

Itasca, Illinois 6143

  

Attention: Patrick J. McKillen

  

Facsimile: (630) 250-8521

with a copy to:

  

Seyfarth Shaw LLP

131 South Dearborn Street

  

Suite 2400

Chicago, Illinois 60603

  

Attention: Jeffrey B. Schamis

Facsimile: (312) 460-7648

Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) business day following
the postmarked date of such notice or other communication, (ii) sent by
overnight courier or by hand shall be deemed effectively given or received on
the date of delivery, and (iii) sent by facsimile transmission shall be deemed
effectively given or received on the first business day after the date of
transmission of such notice and confirmation of such transmission.

24.      Possession.    Possession of the Property shall be granted by Seller to
Purchaser on the date of Closing, subject only to the Leases and the Permitted
Exceptions.

25.      Time Periods.    If the time period by which any right, option, or
election provided under this Agreement must be exercised, or by which any act
required hereunder must be performed, or by which the Closing must be held,
expires on a Saturday, Sunday, or holiday, then such time period shall be
automatically extended through the close of business on the next regularly
scheduled business day.

26.      Survival of Provisions.    All covenants, warranties, and agreements
set forth in this Agreement shall survive the execution or delivery of any and
all deeds and other documents at any time executed or delivered under, pursuant
to, or by reason of this Agreement, and shall survive the payment of all monies
made under, pursuant to, or by reason of this Agreement; provided, however, that
the representations and warranties contained in Paragraph 8 hereof and the
covenants contained in Paragraph 10 hereof shall automatically expire on the
date which is one (1) year after the date of Closing and any obligations under
Paragraph 15 hereof shall automatically expire on the date which is two
(2) years after the date of Closing, except to the extent that a notice of
breach of any representation or warranty has been given prior to such
expiration.

27.      Severability.    This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules, and regulations. If any provision of this Agreement, or the
application thereof to any person or circumstance, shall, for any reason and to
any extent be invalid or unenforceable, the remainder of this Agreement and the
application of such provision to other persons or circumstances shall not be
affected thereby but rather shall be enforced to the greatest extent permitted
by law.

 

22



--------------------------------------------------------------------------------

 

28.      General Provisions.    No failure of either party to exercise any power
given hereunder or to insist upon strict compliance with any obligation
specified herein, and no custom or practice at variance with the terms hereof,
shall constitute a waiver of either party’s right to demand exact compliance
with the terms hereof. This Agreement contains the entire agreement of the
parties hereto, and no representations, inducements, promises, or agreements,
oral or otherwise, between the parties not embodied herein shall be of any force
or effect. Any amendment to this Agreement shall not be binding upon the parties
hereto unless such amendment is in writing and executed by all parties hereto.
The provisions of this Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, legal representatives,
successors, and assigns. Time is of the essence of this Agreement. This
Agreement may be executed in multiple counterparts, each of which shall
constitute an original, but all of which taken together shall constitute one and
the same agreement. To facilitate the execution and delivery of this Agreement,
the parties may execute and exchange counterparts of the signature pages by
facsimile or other electronic means, and the signature page of either party to
any counterpart may be appended to any other counterpart. The headings inserted
at the beginning of each paragraph are for convenience only, and do not add to
or subtract from the meaning of the contents of each paragraph. The exhibits
attached to this Agreement are an integral part of this Agreement and are hereby
incorporated herein by this reference. This Agreement shall be construed and
interpreted under the laws of the State of Illinois. Except as otherwise
provided herein, all rights, powers, and privileges conferred hereunder upon the
parties shall be cumulative but not restrictive to those given by law. All
personal pronouns used in this Agreement, whether used in the masculine,
feminine, or neuter gender shall include all genders, and all references herein
to the singular shall include the plural and vice versa.

29      Attorneys’ Fees and Costs.    In the event suit or action is instituted
to interpret or enforce the terms of this Agreement, or in connection with any
arbitration or mediation of any dispute, the prevailing party shall be entitled
to recover from the other party such sum as the court, arbitrator or mediator
may adjudge reasonable as such party’s costs and attorney’s fees, including such
costs and fees as are incurred in any trial, on any appeal, in any bankruptcy
proceeding (including the adjudication of issues peculiar to bankruptcy law) and
in any petition for review.

30      Public Disclosure.    Prior to and after the Closing, any release to the
public of information with respect to the sale contemplated herein or any
matters set forth in this Agreement will be made only in the form approved by
Purchaser and Seller. The provisions of this Section 10.2 shall survive the
Closing or any termination of this Agreement.

31.      Seller’s Post-Closing Obligations.    As security for Seller’s
post-closing obligations under this Agreement, at Closing Seller shall deposit
into a joint order escrow account (the “Post-Closing Escrow”) the sum of
$750,000 to be held by Escrow Agent. The Post-Closing Escrow shall provide that
if Purchaser claims that Seller owes Purchaser any amount pursuant to or arising
out of a breach of this Agreement it may send a request for payment to the
escrow holder (a “Post-Closing Claim”). The escrow holder will deliver a copy of
the Post-Closing Claim to Seller. If Seller does not sent a notice disputing the
Post-Closing Claim within ten (10) days of receipt, then the escrow holder shall
pay the amount of the request. If Seller does send a notice disputing the

 

23



--------------------------------------------------------------------------------

Post-Closing Claim, the escrow holder shall continue to hold the deposit until
it receives a joint direction from Purchaser and Seller or an order of court
directing the payment of funds from the Post-Closing Escrow. In the event that
Purchaser has not delivered a Post-Closing Claim or any all previously delivered
Post-Closing Claims have been resolved on or prior to the expiration of the one
(1) year period following the Closing, the sum held in the Post-Closing Escrow
account shall be released to Seller.

[Signatures commenced on following page]

 

24



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and their respective seals to be affixed hereunto as of the day, month
and year first above written.

 

“SELLER”:

HP Hamilton Woods I, L.L.C., an Illinois limited liability company

By:

 

/s/ Pat McKillen

Name:

 

Pat McKillen

Title:

 

Managing Member

[Signatures continued on following page]

 

25



--------------------------------------------------------------------------------

 

[Signatures continued from previous page]

 

“PURCHASER”:

Wells Real Estate Advisory Services III, LLC,

a Georgia limited liability company

By: /s/ Randy Fretz

Name: Randy Fretz

Title: Senior Vice President

 

26



--------------------------------------------------------------------------------

 

Schedule of Exhibits

 

Exhibit “A”

  -     

Description of Land

Exhibit “B”

  -     

Description of Personal Property

Exhibit “C”

  -     

Escrow Agreement Form

Exhibit “D”

  -     

List of Leases

Exhibit “E”

  -     

List of Contracts

Exhibit “F”

  -     

List of Licenses

Exhibit “G”

  -     

Tenant Estoppel Certificate Form

Exhibit “H”

  -     

Form of Representation Letter to Purchaser’s Auditor

Exhibit “I”

  -     

Bill of Sale Form

Exhibit “J”

  -     

Blanket Transfer and Assignment Form

Exhibit “K”

  -     

Assignment and Assumption of Leases Form

Exhibit “L”

  -     

FIRPTA Affidavit Form

 

27



--------------------------------------------------------------------------------

 

EXHIBIT “A”

DESCRIPTION OF LAND

LOT 1 IN HAMILTON WOODS ASSESSMENT PLAT NO. 2, OF PART OF SECTIONS 13 AND 14,
TOWNSHIP 40 NORTH, RANGE 10, EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO
THE PLAT THEREOF RECORDED SEPTEMBER 19, 2002 AS DOCUMENT R2002-241820, IN DU
PAGE COUNTY, ILLINOIS.



--------------------------------------------------------------------------------

 

EXHIBIT “B”

DESCRIPTION OF PERSONAL PROPERTY

 

Engineering Office

  

Lobby/Outdoor Personal Property

1 - Dell Computer

  

2 - Leather chairs

1 - HP printer

  

1 - Accent table

1 - Panasonic fax machine

  

1 - Bench

1 - Digital amp meter

  

1 - Accent rug

1 - Toro snow blower

  

2 - Pieces of artwork

1 - 2.5 gas can

  

1 - Bench (outdoors)

1 - Salt spreader

  

1 - Picnic table

Wood clamps

  

2 - Ashtrays

1 - Fire cabinet

  

1 - Wet vacuum

  

1 - Push broom

  

1 - Sweep broom snow shovel

  

1 - First aid kit

  

1 - Burn kit

  

1 - Eye wash station

  

Safety cones

  

3- 6 foot ladders

  

2- 8 foot Ladder

  

1 - 20 foot extension ladder

  

2 wheel dolly

  

4 wheel dolly

  

200 feet garden hose

  

1 - Bench grinder

  

1 - Bench vise

  

1 - Microwave

  

Screwdriver 6 way

  

1 - Channel locks

  

Wire stripers

  

Allen keys

  

1 - Adjustable wrench 12 inch

  

1 - Tape measure

  

1 - Sloan adjustable wrench

  

1/4 drive socket set

  



--------------------------------------------------------------------------------

 

EXHIBIT “C”

ESCROW AGREEMENT FORM

See attached form.



--------------------------------------------------------------------------------

 

LOGO [g104112ex10_11p31.jpg]

ESCROW NUMBER:                     

STRICT JOINT ORDER ESCROW

 

Property Address:

  

 

     

 

     

 

  

Deposits:

Certified, uncertified, cashier check(s) or wire(s) in the amount of
$                                 or other
                                         
                                                             is hereby deposited
with Stewart Title Company as ESCROWEE to be delivered by it only upon the joint
written order of the undersigned or their respective legal representatives or
assigns.

Stewart Title Company, as ESCROWEE, is hereby expressly authorized to disregard,
in its sole discretion, any and all unilateral notices or warnings given by any
of the parties hereto, or by any other person or corporation, but said ESCROWEE
is hereby expressly authorized to regard and to comply with and obey any and all
orders, judgments or decrees entered or issued by any court with or without
jurisdiction, and in case the said ESCROWEE obeys or complies with any such
order, judgment or decree of any court it shall not be liable to any of the
parties hereto or any other person, firm or corporation by reason of such
compliance, notwithstanding any such order, judgment or decree being entered
without jurisdiction or being subsequently reversed, modified, annulled, set
aside or vacated.

In case of any suit or proceeding regarding this escrow, to which said ESCROWEE
is or may at any time become a party, it shall have a lien on the contents
hereof for any and all costs, attorneys’ and solicitors’ fees, whether such
attorneys or solicitors shall be regularly retained or specially employed, and
any other expenses which it may have incurred or become liable for on account
thereof, and it shall be entitled to reimburse itself therefore out of said
deposit, and the undersigned jointly and severally agree to pay said ESCROWEE
upon demand all such costs, fees and expenses so incurred.



--------------------------------------------------------------------------------

 

In no case shall the above-mentioned deposits be surrendered except on an order
signed by the parties hereto, their respective legal representatives or assigns,
or in obedience of the process or order to court as aforesaid.

Deposits made pursuant to these instructions may be invested on behalf of any
party or parties thereto: Provided, that any direction to ESCROWEE for such
investment shall be expressed in writing and contain the consent of all other
parties to these escrow and also provided that you are in receipt of the tax
payer’s identification number and investment forms as required.

ESCROWEE will, upon request furnish information concerning its procedures and
fee schedules for investment.

Billing Instructions:

Escrow fee will be billed as follows.

An annual maintenance fee will be billed commencing:
                                                             .

Except as to deposits of funds for which ESCROWEE has received express written
direction concerning investment to other handling, the parties hereto agree that
the ESCROWEE shall be under no duty to invest or reinvest any deposits at any
time held by it thereunder: and, further that ESCROWEE may commingle such
deposits with other deposits or with its own funds in the manner provided for
the administration of funds under Section 2-8 of the Corporate Fiduciary Act
(ILL. Rev. State 1992 205ILES 620/2-8) and may use any part or all such funds
for its own benefit without obligation to any party for interest or earning
derived thereby, if any. Provided, however, nothing herein shall diminish
Escrowee’s obligation to apply the full amount of the deposits in accordance
with the terms of the Agreement.

In the event the ESCROWEE is requested to invest deposits hereunder, Stewart
Title Company is not to be held responsible for any loss of principal or
interest which may be incurred as a result of making the investments or
redeeming said investment for the purposes of these escrow instructions.

 

2



--------------------------------------------------------------------------------

 

ESCROW NUMBER:                     

 

     

Signed By:

 

 

 

   

Address:

 

 

       

 

       

 

     

Phone:

 

 

     

Fax:

 

 

     

Signed By:

 

 

 

   

Address:

 

 

       

 

       

 

     

Phone:

 

 

     

Fax:

 

 

ACCEPTED:

     

Stewart Title Company

     

By:

 

 

     

 

3



--------------------------------------------------------------------------------

 

EXHIBIT “D”

LIST OF LEASES

Lease Agreement between Seller and BFS Retail & Commercial Operations, LLC, a
Delaware limited liability company, as successor in interest to
Bridgestone/Firestone, Inc., an Ohio corporation, dated September 14, 2000, as
amended by letters dated August 31, 2001, September 20, 2001, November 12,
2002, April 30, 2010, and May 11, 2010, that certain Second Amendment to Lease
Agreement dated June 1, 2005, that certain Third Amendment to Lease Agreement
dated March 15, 2007, and that certain Fourth Amendment to Lease Agreement dated
July 17, 2008.



--------------------------------------------------------------------------------

 

EXHIBIT “E”

LIST OF CONTRACTS

 

BUILDING:  

                    333 Lake Street

       AS OF:                            7/1/2010 SERVICE PROVIDED  

ACCOUNT  

CODING 

  CONTRACTOR  

 

CONTACT NAME  

& CONTRACTOR  

PHONE  

 

 

CERT. OF INS.  

EXPIRATION  

DATE  

  CONTRACT TERM  

FREQUENCY OF

SERVICE

 

MONTHLY

COST

   

    ANNUAL    

COST

    CONTRACT CANCEL
CLAUSE ACCESS SYSTEM MAINTENANCE   530550   SMG SECURITY SYSTEMS INC.  

JOHN REIDY

(847) 593-0999

  1/1/2010   MONTH-TO-MONTH   MONTHLY   $ 170.00      $ 2,040.00      30 DAY
NOTICE ALARM MAINTENANCE   530600   SMG SECURITY SYSTEMS INC.  

JOHN REIDY

(847) 593-0999

  1/1/2010   MONTH-TO-MONTH   MONTHLY   $ 213.00      $ 2,556.00      30 DAY
NOTICE CLEANING   515100  

AMERICAN BUILDING

MAINTENANCE

 

MARK DUNN

(630) 782-0282

  11/1/2010   4/1/09 -3/31/10   DAILY   $         6,054.67      $
        72,656.04      30 DAY NOTICE CLEANING - NIGHT SUPERVISOR   515100  

AMERICAN BUILDING

MAINTENANCE

 

MARK DUNN

(630) 782-0282

  11/1/2010   4/1/09 -3/31/I0   DAILY   $ 376 05      $ 4,512.60      30 DAY
NOTICE CLEANING - DAY PORTER   5210  

AMERICAN BUILDING

MAINTENANCE

 

MARK DUNN

(630) 782-0282

  11/1/2010   4/1/09 -3/31/10   DAILY   $ 742.25      $ 8,907.00      30 DAY
NOTICE CLEANING SUPPLIES   515200   NORTH AMERICAN PAPER  

MIKE O’HARA

(630) 547-7700

  N/A   N. A.   MONTHLY     VARIES      $ 4,400.00      30 DAY NOTICE
ELEVATOR MAINTENANCE     520180   OTIS ELEVATOR COMPANY  

KEN CONNELLY

(630) 889-2806

  4/1/2010   4/15/02-4/14/12   MONTHLY     $2,411.76/QTR      $ 9,647.04      30
DAY NOTICE ELEVATOR PHONE MONITORING   520180   KINGS 111  

KARLA DITTOE

(770) 971-7670

  N/A   MONTH-TO-MONTH   DAILY     $176.85/Qtr      $ 707.40      30 DAY NOTICE
ENERGY   510100   EXELON ENERGY  

RICK STABACK

(630) 250-4922

  N/A   5/1/10 TO 5/31/11   MONTHLY     VARIES        VARIES        ENERGY
CONSULTANT   510100   HAMILTON ENERGY  

RICK STABACK

(630) 250-4922

  N/A   5/1/10 TO 5/31/11   MONTHLY     VARIES        VARIES        HVAC  
525100  

KOHLMAN/HILL MECHANICAL

SERVICES

 

KEVIN FLIGHT

(773) 404-3000

  5/31/2010   1/1/10-12/31/10   QUARTERLY     $2,339/Qtr      $ 9,356.00      30
DAYS NOTICE HVAC - BUILDING AUTOMATION SYSTEM   525100   CONTROL ENGINEERING
CORP.   PHILLIP JACKSON (630) 954-1300   3/16/2010   7/31/2010   QUARTERLY    
$1,761/Qtr      $ 7,044.00      30 DAYS NOTICE

IRRIGATION SYSTEM

MAINTENANCE

  530100   HP IRRIGATION. INC.  

STEVE GENDUSA 

(630) 461-3544

  1/1/2010   4/1/10-11/30/10   JUNE/NOVEMBER     $500/$500      $ 1,000.00     
30 DAY NOTICE LANDSCAPING   530100   BRICKMAN  

STEVE NORMAN

(847) 438-4725

  4/1/2010   4/1/10-11/30/15   MONTHLY (APR. - NOV.)     $ 3,195.00      $
22,365.00      30 DAY NOTICE LOBBY PLANT MAINTENANCE   520100   MIMOSA INTERIOR
LANDSCAPE  

PAUL ZACCARINE

(847) 640-7700

  1/15/2010  

YEARLY AUTOMATIC  

RENEWAL  

  WEEKLY   $ 184.00      $ 2,208.00     

30 DAYS PRIOR TO 2/1 OF

ANY YEAR

METAL MAINTENANCE   520240   MILLARD METAL MAINT.  

JOHN PAUL HUCKO

(847) 763-2091

  7/26/2010   1/1/2010 - 12/31/2010     MONTHLY   $ 381.50      $ 4,578.00     
30 DAYS NOTICE PEST CONTROL   520240   McCLOUD PEST CONTROL  

PAUL GOUGH

(847) 891-0654

  1/1/2010   CORPORATE CONTRACT   MONTHLY   $ 50.00      $ 600.00      30 DAY
NOTICE SECURITY (PARK)   230550  

SECURITY PARTNERS

INTERNATIONAL

 

GORDON NIELSEN

(630) 742-3706

  3/10/2010  

CORPORATE

CONTRACT

  DAILY   $ 1,480.00      $ 17,760.00      30 DAY NOTICE SNOW REMOVAL   530250  
BRICKMAN  

STEVE NORMAN

(847) 438-4725

      11/1/10-11/30/15   SEASONAL     $5730 (5 MOS)      $ 28,690.00      30 DAY
NOTICE TRASHIRE CYCLING   515400   WASTE MANAGEMENT  

MARK LEYS

(630) 761-2832

  1/1/2010  

CORPORATE

CONTRACT

  3 TIMES PER WEEK    


 

Trash - $463


Recycling-$217

  


  

  $ 6,960.00      30 DAY NOTICE WINDOW WASHING   515300   ABC WINDOW WASHING  

NICK BALABAN

(312) 486-2133

  10/1/2010   1/1/10- 12/31/10   SEMI-ANNUAL     $1,527      $ 3,054.00      30
DAY NOTICE



--------------------------------------------------------------------------------

 

EXHIBIT “F”

LIST OF LICENSES

None

 

33



--------------------------------------------------------------------------------

 

EXHIBIT “G”

TENANT ESTOPPEL CERTIFICATE

 

         

                    , 200    

  

 

       

 

       

 

         

 

RE:

  

 

Owner:

    

 

       

Purchaser:

    

 

       

Project:

    

 

            

 

 

,

  

 

 

,

  

 

  

    

 

Tenant:

    

 

       

Premises:

    

Suite:

 

 

  

         

Building:

  

 

  

         

Square Footage:

  

 

  

         

Original Landlord:

 

 

            

 

  

    

 

Lease:

    

 

Dated:

 

 

  

         

Amendment(s) Dated:

 

 

  

Ladies and Gentlemen:

As used herein the terms “Owner”, “Purchaser”, “Project”, “Tenant” and
“Premises” have the meanings set forth above; the term “Lease” means,
collectively, all agreements pursuant to which Tenant leases the Leased Premises
including any lease agreement and all addenda, amendments, modifications and
changes thereto; and the term “landlord” means the landlord under the Lease.

The undersigned Tenant understands that Owner is the current landlord and
intends to convey the Project to Purchaser. Tenant presently leases the Premises
within the Project.

In connection with such conveyance, Tenant hereby acknowledges and agrees that:

1.      The documents attached hereto constitute complete and accurate copies of
the Lease including all addenda, amendments, modifications, agreements, or other
changes thereto, and there are no other amendments or agreements to which Tenant
is a party which are binding upon Owner and relate to the Project other than as
expressly set forth in the Lease.

 

34



--------------------------------------------------------------------------------

 

   

                    , 200    

   

Page 35

   

 

 

2.      The term of the Lease commenced on                     ,         , and
will terminate on                     ,         . There are no options to extend
or renew the Lease except as set forth in the Lease.

3.      Tenant has no option or preferential right to purchase all or any part
of the Project or the land associated therewith. Tenant has no rights or
interests with respect to the Project other than as a tenant under the Lease.

4.      The Lease is in full force and effect and Tenant has not given Owner any
notice of termination or default thereunder. Likewise, Tenant has not exercised
any right or option to terminate the Lease or to reduce the size of the
Premises.

5.      To the best of Tenant’s knowledge, no uncured breaches or defaults exist
under the Lease, no facts or circumstances exist which will constitute a breach
or default under the Lease and no offsets, defenses, or claims are presently
available to Owner or Tenant under the Lease.

6.      Tenant is in full and complete possession of the Premises (subject to
any subleases specified in item 11 below) and has accepted the same, including
the work of the landlord performed therein pursuant to any terms and provisions
of the Lease, and all other improved areas located in or on the Project
(including, without limitation, parking spaces, access ways, and landscaping) as
being complete, in compliance with the Lease, and satisfactory for Tenant’s
purposes.

7.      Tenant is currently paying minimum, base or basic rent under the Lease
in the amount of $             per month, and such rent has been paid through
                    , 200    . Tenant is currently paying additional rent in the
amount of $             per month, and such additional rent has been paid
through                     , 200    .

8.      All allowances of whatever nature payable to Tenant have been paid in
full.

9.      Tenant has not prepaid any rent or other charge under the Lease to Owner
other than the following:                                          
                       .

10.      A security deposit in the amount of $             has been paid to and
is presently held by the landlord under the Lease, and Tenant has not rendered
to the landlord any other security or similar deposit with respect to its
tenancy under the Lease.

11.      Tenant has not assigned all or any part of its interest in and to the
Lease, as security or otherwise, and has not subleased all or any part of the
Premises leased by Tenant under the Lease, except as follows:
                                                                 .

 

35



--------------------------------------------------------------------------------

 

   

                    , 200    

   

Page 36

   

 

 

12.      Upon Owner’s transfer of the Project to Purchaser, Tenant shall attorn
to and recognize Purchaser as landlord under the Lease and the Lease shall
remain in full force and effect.

13.      The undersigned is duly authorized to execute and deliver this
certificate for and on behalf of Tenant.

Tenant hereby acknowledges and agrees that Purchaser shall be entitled to rely
on the truth and accuracy of the foregoing certifications made by Tenant. Tenant
further hereby agrees for a period of thirty (30) days from the date hereof to
notify Purchaser in writing at Purchaser’s address set forth hereinabove of any
changes in the truth and accuracy of any of the certifications contained herein
promptly upon Tenant learning of each such change.

Dated this          day of                     , 200    .

 

Very truly yours,

 

 

“TENANT”:

 

 

 

 

 

By:

 

 

  Its:

 

 

 

36



--------------------------------------------------------------------------------

 

EXHIBIT “H”

FORM OF REPRESENTATION LETTER TO PURCHASER’S AUDITOR

[DATE]

Frazier & Deeter, LLC

600 Peachtree Street, N.E.

Suite 1900

Atlanta, Georgia 30308

We are providing this letter in connection with your audit of the statement of
revenues over certain operating expenses for the year ended             , 20    
(the “Statement”). The Statement was prepared by Wells Core Office Income REIT,
Inc. (“Wells Core Office Income REIT”), or its designee, with information
provided by                      (the “Seller”) in connection with Wells Core
Office Income REIT’s purchase of the project known as                      (the
“Project”). We understand that you are auditing the Statement for the purpose of
expressing an opinion as to whether the Statement presents fairly, in all
material respects, the revenues over certain operating expenses in conformity
with accounting principles generally accepted in the United States.

The undersigned, the chief financial officer of Seller confirms, to the best of
her knowledge and belief, as of the date of this letter, the following as it
relates to the accrual basis financial statements the Seller maintains for
income tax purposes for the Project for the year ended                     ,
20     (“Operating Statement”).

 

  1.

We have made available to Wells Core Office Income REIT all relevant financial
records and related data relating to the Project.

 

  2.

There have been no communications from regulatory agencies or lenders concerning
noncompliance with or deficiencies in Seller’s financial practices.

 

  3.

There are no material transactions that have not been properly recorded in the
accounting records underlying the Operating Statement.

 

  4.

Seller has complied with all material aspects of contractual agreements that
would have a material effect on the Operating Statement in the event of
noncompliance.

 

  5.

The accounting records underlying the Operating Statement accurately and fairly
reflect, in reasonable detail, the operations of the Project in accordance with
the accrual basis of accounting for income tax purposes.

This letter is being delivered pursuant to the terms of the Purchase and Sale
Agreement and is subject to the terms and conditions thereof, including the
limitations on claims against Seller with respect to subject matter, damages and
time for making the claim, which limitations are hereby incorporated herein.



--------------------------------------------------------------------------------

 

By:

 

 

Name:

 

 

 

Chief Financial Officer

 

38



--------------------------------------------------------------------------------

 

EXHIBIT “I”

STATE OF             

COUNTY OF             

BILL OF SALE

KNOW ALL MEN BY THESE PRESENTS:

That HP HAMILTON WOOD I, L.L.C., an Illinois limited liability company
(“Seller”), for and in consideration of the sum of Ten and No/100 Dollars
($10.00), in lawful money, and other good and valuable consideration unto it
paid by                                          
                                        
                                             (“Purchaser”), the receipt and
sufficiency of which are hereby acknowledged by Seller, has granted, bargained,
sold, transferred, set over and delivered, and by these presents does grant,
bargain, sell, transfer, set over and deliver unto Purchaser, its successors and
assigns, all of Seller’s right, title, and interest in and to the items set
forth and described on the inventory list attached hereto as Exhibit “A” and by
this reference made a part hereof, and all other equipment, supplies, tools,
furniture, furnishings, office equipment, fittings, appliances, shades,
wall-to-wall carpet, draperies, screens and screening, art, awning, plants,
shrubbery, landscaping, lawn care and building maintenance equipment, vending
machines and other furnishings or items of personal property owned by Seller and
used or to be used in connection with the ownership and operation of the
premises known as 333 Lake Street, situated on that certain real property
located in Bloomingdale, DuPage County, Illinois, which real property is more
particularly described on Exhibit “B” attached hereto and by reference
incorporated herein (all of which are together hereinafter referred to as the
“Personal Property”).

And Seller, for itself and its successors and assigns, hereby covenants to and
with Purchaser, its successors and assigns, that Seller is the lawful owner of
said Personal Property, that Seller has good right to sell the same, and that
Seller will warrant and defend the Personal Property against the lawful claims
and demands of all persons whomsoever, except with respect to the Permitted
Exceptions set forth on Exhibit “B” to the Special Warranty Deed from Seller to
Purchaser of even date herewith conveying the real property described in
Exhibit “B” hereto. Seller makes no warranties, express or implied, as to the
condition, merchantability or fitness for a particular purpose of the Personal
Property and all such Personal Property is sold in its “AS, WHERE IS” condition.

Any claims against Seller shall be limited as to subject matter, damages and
time for making the claim, as provided in the Purchase and Sale Agreement
between Buyer and Seller, which limitations are hereby incorporated herein.



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed under
seal this          day of                         , 200    .

 

“SELLER”:

HP Hamilton Woods I, L.L.C., an Illinois limited liability company

By:

 

 

Name:

 

 

Title:

 

 

 

 

Notary Public

My Commission Expires:

 

 

(NOTARIAL SEAL)

 

40



--------------------------------------------------------------------------------

 

EXHIBIT “J”

STATE OF             

COUNTY OF             

BLANKET TRANSFER AND ASSIGNMENT

THIS BLANKET TRANSFER AND ASSIGNMENT, made and entered into as of the         
day of                             , 200    , by and between HP HAMILTON WOOD I,
L.L.C., an Illinois limited liability company (hereinafter referred to as
“Assignor”) and                                         
                                                                     
(hereinafter referred to as “Assignee”).

W I T N E S S E T H:

For and in consideration of the sum of Ten and No/100 Dollars ($10.00), the
premises, the conveyance by Assignor to Assignee of the improved real property
described on Exhibit “A” attached hereto and incorporated herein by this
reference (hereinafter referred to as the “Property”), and the mutual covenants
herein contained, the receipt, adequacy, and sufficiency of the foregoing
consideration being hereby acknowledged by the parties hereto, Assignor hereby
transfers, grants, conveys, and assigns to Assignee, the following, to wit:

(a)      All of the right, title, interest, and benefit of Assignor, to the
extent assignable or transferable, in, to, and under any and all site plans,
construction and development drawings, plans and specifications, licenses,
permits, zoning approvals, sewer and water permits and licenses, building
permits, certificates of occupancy, demolition and excavation permits, curb cut
and right-of-way permits, utility permits, elevator permits, drainage rights,
permits and agreements, and similar or equivalent private and governmental
documents of every kind and character whatsoever pertaining or applicable to or
in any way connected with the development, construction, ownership, or operation
of the Property, including all buildings and other improvements thereon or
thereunder, and all right, title, and interest of Assignor in and to all fees
and deposits heretofore paid by Assignor with respect thereto;

(b)      All of the right, title, and interest of Assignor in and to the items
of intangible personal property, including trademarks or tradenames, and other
items, that are owned by Assignor and, as of the date hereof, are used in
connection with the Property;

(c)      All of the right, title, interest, and benefit of Assignor in, to, and
under any and all guaranties, warranties, affidavits, lien waivers, and
agreements given heretofore and with respect to the construction or composition
of all improvements located in, on, upon or



--------------------------------------------------------------------------------

under and comprising a part of the Property or with respect to any of the
tangible and intangible property relating thereto; and

(d)      All of the right, title, interest, and benefit of Assignor in, to, and
under the service agreements referred to on Exhibit “B” attached hereto and by
reference made a part hereof (the “Contracts”).

Assignee does hereby assume and agree to perform all of Assignor’s duties and
obligations under the Contracts first arising or accruing on or after the date
hereof.

In furtherance of this Blanket Transfer and Assignment, Assignor hereby
acknowledges that from the date hereof, Assignee has succeeded to all of its
right, title, and standing to:

(a)      receive all rights and benefits pertaining to all rights, title,
interests, and benefits transferred and assigned hereby;

(b)      institute and prosecute all proceedings and take all action that
Assignee, in its sole discretion, may deem necessary or proper to collect,
assert, or enforce any claim, right, or title of any kind in and to any and all
rights, title, interest, and benefits transferred and assigned hereby; and

(c)      defend and compromise any and all such actions, suits, or proceedings
relating to such transferred and assigned rights, title, interest, and benefits
and do all other such acts and things in relation thereto as Assignee, in its
sole discretion, shall deem advisable.

This Blanket Transfer and Assignment shall be governed by, and construed under,
the laws of the State of Illinois.

This Blanket Transfer and Assignment shall inure to the benefit of, and be
binding upon, the respective legal representatives, successors, and assigns of
the parties hereto.

Any claims against Seller shall be limited as to subject matter, damages and
time for making the claim, as provided in the Purchase and Sale Agreement
between Buyer and Seller, which limitations are hereby incorporated herein.

 

42



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this instrument to be
properly executed and their respective seals affixed hereto the day, month and
year first above written.

 

“ASSIGNOR”:

HP Hamilton Woods I, L.L.C., an Illinois limited liability company

By:

 

 

Name:

 

 

Title:

 

 

“ASSIGNEE”:

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

(CORPORATE SEAL)

 

43



--------------------------------------------------------------------------------

 

EXHIBIT “K”

ASSIGNMENT AND ASSUMPTION OF LEASES

THIS ASSIGNMENT, made and entered into this          day of
                        , 200    , by and between HP HAMILTON WOOD I, L.L.C., an
Illinois limited liability company (hereinafter referred to as “Assignor”) and
                                                                         

(hereinafter referred to as “Assignee”).

W I T N E S S E T H:

For and in consideration of the sum of Ten and No/100 Dollars ($10.00), the
premises, the conveyance by Assignor to Assignee of all of the improved real
property more particularly described on Exhibit “A” attached hereto and
incorporated herein by this reference (hereinafter referred to as the
“Property”), and the mutual covenants herein contained, the receipt and
sufficiency of the foregoing consideration being hereby acknowledged by the
parties hereto, Assignor hereby transfers, grants, conveys, and assigns to
Assignee all of Assignor’s right, title, and interest in and to (i) those
certain lease agreements more particularly described on Exhibit “B” attached
hereto and by this reference made a part hereof (herein collectively referred to
as the “Leases”), together with all rents, issues, and profits under the Leases,
(ii) all guarantees of or relating to the Leases, (iii) any other security held
by or for the benefit of Assignor with respect to the Leases or the performance
of the obligations of the Tenants under the Leases, and (iv) all promissory
notes, judgments, and other documents and instruments to the extent any of same
evidence any obligations of the Tenants under the Leases which arise or accrue
on or after the date hereof.

Assignor does hereby warrant and represent that the rights, title, and interests
of Assignor as landlord under the Leases are unencumbered.

Assignee, by its acceptance hereof, does hereby assume and agree to perform any
and all obligations and duties of Assignor as landlord under the Leases first
arising on or after the date hereof. Assignor indemnifies and agrees to hold
Assignee harmless from and against any claims, defaults, or other liabilities
(including, without limitation, court costs and attorneys’ fees) under the
Leases first arising or accruing before, or any events first occurring at any
time before, the date hereof. Assignee indemnifies and agrees to hold Assignor
harmless from and against any claims, defaults, or other liabilities (including,
without limitation, court costs and attorneys’ fees) under the Leases first
arising or accruing on or after, or any events first occurring on or after, the
date hereof .

This Assignment shall inure to the benefit of, and be binding upon, the
respective legal representatives, successors, and assigns of the parties hereto.

 

44



--------------------------------------------------------------------------------

 

Any claims against Seller shall be limited as to subject matter, damages and
time for making the claim, as provided in the Purchase and Sale Agreement
between Buyer and Seller, which limitations are hereby incorporated herein.

This Assignment shall be governed by, and construed under, the laws of the State
of Illinois.

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be duly
executed and their seals to be affixed hereto the day, month and year first
above written.

 

“ASSIGNOR”:

HP Hamilton Woods I, L.L.C., an Illinois limited liability company

By:

 

 

Name:

 

 

Title:

 

 

“ASSIGNEE”:

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

(CORPORATE SEAL)

 

45



--------------------------------------------------------------------------------

 

EXHIBIT “L”

A F F I D A V I T

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by
                                                     , the undersigned hereby
certifies the following on behalf of                                          
                   :

1.                                                       is not a foreign
corporation, foreign partnership, foreign trust, or foreign estate (as those
terms are defined in the Internal Revenue Code and Income Tax Regulations);

2.                                                       ’s U.S. employer
identification number is                                 ; and

3.                                                       ’s office address is
                                                                     .
                                                      
                                        understands that this certification may
be disclosed to the Internal Revenue Service by transferee and that any false
statement contained herein could be punished by fine, imprisonment, or both.

Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have authority to sign this document on behalf of
                            

                            .

 

Sworn to and subscribed before me

   

 

this              day of                         , 200    

   

Name:

 

 

   

Title:

 

 

 

     

Notary Public

     

My Commission Expires:

     

 

     

 

(NOTARIAL SEAL)

     